Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4-15, 17-18, 20-22 were previously pending and subject to a Final Office Action having a notification date of April 30, 2021 (“Final Office Action”).  Following the Final Office Action, Applicant filed RCE on August 30, 2021 amending claims 1, 15 20-22.  
Claims 1-2, 4-15, 17-18, 20-22 as recited in the RCE, are currently pending and subject to the final office action below.	
Response to Arguments
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant's remarks, pages 9-11, Remarks Regarding 35 U.S.C. § 101 Rejection Section, filed Aug. 30, 2021, with respect to the rejections of claims 1-2, 4-15, 17-18, 20-22 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the rejections of claims 1-2, 4-15, 17-18, 20-22 under 35 U.S.C. § 101 are being maintained. Please see updated rejection below.
Applicant claims that:
The claims recite substantial elements that integrate the abstract idea into a practical application such as approval of the content of the medical note interface prior to uploading the content, digitally locking the medical note interface prior to uploading the medical note interface, and blockchain because it solves specific problem in the realm of computer technology. 
certain methods of organizing human activity” because uploading data after receiving an indication that a user has approved the note, locking the medical note interface all relate to managing human behavior/interactions between people, commonly carried out by medical professionals carrying out documentation of medical notes. The Examiner further submits that the additional limitations of processors, patient device, user device and using the processors digitally, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
The Examiner further asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology; the Applicant does not provide adequate evidence or technical reasoning how the process improves the efficiency of the computer, as opposed to the efficiency of the process, or of any other technological aspect of the computer. Further, the problems the invention is attempting to solve are documentation of medical information. These are not technological problems, but are healthcare problems that have existed even before computers were used. The solution provided here has not been described nor claimed as anything more than a generic use of existing technology performing based, purely using conventional functions of a computer. Furthermore, using a computer to perform tasks more quickly or efficiently does not confer patent eligibility on an otherwise ineligible abstract idea.
Please see updated 101 rejections below.
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
These arguments are moot in view of the new grounds of rejections set forth below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-15, 17-18, 20-22 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-2, 4-15, 17-18, 20-22 are directed to a method (i.e., process). Accordingly, claims 1-2, 4-15, 17-18, 20-22 are all within at least one of the four statutory categories.  
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite an abstract idea. Specifically, independent claim 1 recites:
A method comprising: 
receiving, by a server, response data representing responses to a plurality of questions of a medical questionnaire from a patient device, the response data generated by the patient device, the 
preparing, by a processor of the server, a medical note interface that includes a narrative statement that states an evaluation of the patient's wellness based on the response data, content of the narrative statement being generated by translating the response data into the narrative statement;
storing, by the server, the medical note interface in a medical note interface database;
communicating, by the server, the medical note interface including the narrative statement to a display device configured to display the medical note interface to a user, the medical note interface being configured to enable the user to modify the narrative statement provided by the medical note interface;
detecting, by the processor, an indication that the user has reviewed the medical note interface and approved the content of the medical note interface including the narrative statement, wherein the indication is an interaction between an input device of the server that receives an input from the patient device and the processor of the server;
digitally locking, by the processor, the medical note interface upon the detection of the indication of approval, the digital locking preventing electronic modification of the medical note interface.
uploading, by the processor, the medical note interface with the patient's EMR responsively to detection of the indication that the user has approved the content included in the medical note interface.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because preparing a medical note interface including responses, 
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2, 4-14, 21 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claim 2, 4, 6-10, and 12-13, 21, these claims constitute: (a) “certain methods of organizing human activity” because receiving and adding complaints to medical note, associating patient’s medical note with EMR, receiving and adding comments, analyzing responses and determining level of care and billing information, and saving the medical information all relate to managing human behavior/interactions between people, commonly carried out by medical professionals carrying out documentation of medical notes. The Examiner further submits that these claims constitute: (b) “a mental process” because analyzing responses and determining level of care and billing information are observations/evaluations/analyses that can be performed, and have historically performed, in the human mind of a healthcare provider. 
In relation to claim 5, 11, and 14, these claims merely recites specific manners of receiving responses (prior to a patient encounter), specific type of rules used to analyze the responses (rules relate to medical history etc.), and specific type of outcome measurement device (i.e., medical questionnaire) and therefore further define steps (analyzing step) that were indicated as being part of the at least one abstract idea previously.


A method comprising: 
receiving, by a server, response data representing responses to a plurality of questions of a medical questionnaire from a patient device, the response data generated by the patient device, the questions pertaining to a medical condition of a patient, wherein an electronic medical record (EMR) associated with the patient is stored in a database of the server, the EMR including the medical condition of the patient in electronic form and the response data includes subdata with each subdata representing a distinct response to a medical question of the questions of the medical questionnaire;

determining, by a processor of the server, a wellness score for the patient based on the set of received responses;
preparing, by a processor of the server, a medical note interface that includes a narrative statement that states an evaluation of the patient's wellness based on the response data, content of the narrative statement being generated by translating the response data into the narrative statement;
storing, by the server, the medical note interface in a medical note interface database;
communicating, by the server, the medical note interface including the narrative statement to a display device configured to display the medical note interface to a user, the medical note interface being configured to enable the user to modify the narrative statement provided by the medical note interface;
detecting, by the processor, an indication that the user has reviewed the medical note interface and approved the content of the medical note interface including the narrative statement, wherein the indication is an interaction between an input device of the server that receives an input from the patient device and the processor of the server;
locking, by the processor, the medical note interface upon the detection of the indication of approval, the digital locking preventing electronic modification of the medical note interface.
uploading, by the processor, the medical note interface with the patient's EMR responsively to detection of the indication that the user has approved the content included in the medical note interface.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because preparing a medical note interface including responses, facilitating provisions of medical note interface, receiving an indication that a user has reviewed the note, locking the medical note interface, and associating the medical note interface with patient’s EMR all relate to managing human behavior/interactions between people, commonly carried out by medical professionals carrying out documentation of medical notes. 
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 17-18, 20, 22 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 17-18, 20, 22, these claims constitute: (a) “certain methods of organizing human activity” because receiving indication and locking medical note interface, determining wellness score and improvement score and adding to the medical note, receiving and adding complaint to the medical note, receiving and adding comments, saving medical data all relate to managing human behavior/interactions between people, commonly carried out by medical professionals carrying out documentation of medical notes. The Examiner further submits that these claims constitute: (b) “a mental process” because determining wellness score and improvement score are observations/evaluations/analyses that can be performed, and have historically performed, in the human mind of a healthcare provider. 
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 1, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method comprising: 
receiving, by a server (conventional computer implementation as noted below, see MPEP § 2106.05(f)), response data representing responses to a plurality of questions of a medical questionnaire from a patient device, the response data generated by the patient device, the questions pertaining to a medical condition of a patient, wherein an electronic medical record (EMR) associated with the patient is stored in a database of the server (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the EMR including the medical condition of the patient in electronic form and the response data includes subdata with each subdata representing a distinct response to a medical question of the questions of the medical questionnaire (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
preparing, by a processor of the server (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a medical note interface that includes a narrative statement that states an evaluation of the patient's wellness based on the response data, content of the narrative statement being generated by translating the response data into the narrative statement;
storing, by the server (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the medical note interface in a medical note interface database (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
communicating, by the server (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the medical note interface including the narrative statement to a display device configured to display the medical note interface to a user, the medical note interface being configured to enable the user to modify the narrative statement provided by the medical note interface;
detecting, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), an indication that the user has reviewed the medical note interface and approved the content of the medical note interface including the narrative statement, wherein the indication is an interaction between an input device of the server that receives an input from the patient device and the processor of the server;
digitally locking, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the medical note interface upon the detection of the indication of approval, the digital locking preventing electronic modification of the medical note interface.
uploading, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the medical note interface with the patient's EMR responsively to detection of the indication that the user has approved the content included in the medical note interface.

Regarding the additional limitations of server, processors, patient device, database of the server, user device and using the processors digitally, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving response data representing responses to a plurality of questions of a medical questionnaire, the response data generated by the patient device, the questions pertaining to a medical condition of a patient, wherein an electronic medical record (EMR) associated with the patient is stored, the EMR including the medical condition of the patient in electronic form and the response data includes subdata with each subdata representing a distinct response to a medical question of the questions of the medical questionnaire” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
For claim 2, regarding the additional limitations of processors, patient device and user device, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). Regarding the additional limitations of “receiving a chief complaint of the patient”, the Examiner submits that these limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). 
For claim 4, regarding the additional limitation of processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.).

For claim 6, regarding the additional limitation of processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.).
For claim 7, regarding the additional limitation of processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.).
For claim 8, regarding the additional limitation of processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). Regarding the additional limitations of “receiving narrative comments from the user regarding the patient”, the Examiner submits that these limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). 
For claim 9, regarding the additional limitation of processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.).
For claim 10, regarding the additional limitation of processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.).

For claim 12, regarding the additional limitation of processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.).
For claim 13, regarding the additional limitation of processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.).
For claim 14, regarding the additional limitations of “the medical questionnaire is an outcome measurement device”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.).
For claim 21, regarding the additional limitation of blockchain, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a 
In the present case, for representative independent claim 15, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method comprising: 
receiving, by a server (conventional computer implementation as noted below, see MPEP § 2106.05(f)), response data representing responses to a plurality of questions of a medical questionnaire from a patient device, the response data generated by the patient device, the questions pertaining to a medical condition of a patient, wherein an electronic medical record (EMR) associated with the patient is stored in a database of the server (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the EMR including the medical condition of the patient in electronic form and the response data includes subdata with each subdata representing a distinct response to a medical question of the questions of the medical questionnaire (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
determining, by a processor of the server (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a wellness score for the patient based on the set of received responses;
preparing, by a processor of the server (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a medical note interface that includes a narrative statement that states an evaluation of the patient's wellness based on the response data, content of the narrative statement being generated by translating the response data into the narrative statement;
storing, by the server (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the medical note interface in a medical note interface database (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
communicating, by the server (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the medical note interface including the narrative statement to a display device configured to display the medical note interface to a user, the medical note interface being configured to enable the user to modify the narrative statement provided by the medical note interface;
detecting, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), an indication that the user has reviewed the medical note interface and approved the content of the medical note interface including the narrative statement, wherein the indication is an interaction between an input device of the server that receives an input from the patient device and the processor of the server;
digitally locking, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the medical note interface upon the detection of the indication of approval, the digital locking preventing electronic modification of the medical note interface.
uploading, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the medical note interface with the patient's EMR responsively to detection of the indication that the user has approved the content included in the medical note interface.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of server, processors, patient device, database of the server, user device and using the processors digitally, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving response data representing responses to a plurality of questions of a medical questionnaire, the response data generated by the patient device, the questions pertaining to a medical condition of a patient, wherein an electronic medical record (EMR) associated with the patient is stored, the EMR including the medical condition of the patient in electronic form and the response data includes subdata with each subdata representing a distinct response to a medical question of the questions of the medical questionnaire” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
For claim 17, regarding the additional limitations of processors, patient device and user device, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). Regarding the additional limitations of “receiving a second set of responses to the plurality of questions included in a medical questionnaire”, the Examiner submits that these limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). 
Id.). Regarding the additional limitations of “receiving a chief complaint of the patient”, the Examiner submits that these limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). 
For claim 20, regarding the additional limitation of processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). Regarding the additional limitations of “receiving narrative comments from the user regarding the patient”, the Examiner submits that these limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). 
For claim 22, regarding the additional limitation of blockchain, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, 
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 1, Regarding the additional limitations of server, processors, patient device, database of the server, user device and using the processors digitally, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving response data representing responses to a plurality of questions of a medical questionnaire, the response data generated by the patient device, the questions pertaining to a medical condition of a patient, wherein an electronic medical record (EMR) associated with the patient is stored, the EMR including the medical condition of the patient in electronic form and the response data includes subdata with each subdata representing a distinct response to a medical question of the questions of the medical questionnaire”. The Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
 The Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.

For claim 2, regarding the additional limitations of processors, patient device and user device, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). Regarding the additional limitations of “receiving a chief complaint of the patient”, the Examiner submits that these limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). The Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.
For claim 4, regarding the additional limitation of processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.).
For claim 5, regarding the additional limitations of “the responses are received prior to a patient encounter with the user”, the Examiner submits that these limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). The Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.
For claim 6, regarding the additional limitation of processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.).
Id.).
For claim 8, regarding the additional limitation of processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). Regarding the additional limitations of “receiving narrative comments from the user regarding the patient”, the Examiner submits that these limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). The Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.
For claim 9, regarding the additional limitation of processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.).
For claim 10, regarding the additional limitation of processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.).
For claim 11, regarding the additional limitations of “wherein the rules relate to at least one of the patient's medical history, examination of the patient, medical decision making, time spent with the patient, whether the patient is a new or established patient, patient counseling, user's time spent related to the encounter, and coordination of health care for the patient”, the Examiner submits that these limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). The Examiner further submits 
For claim 12, regarding the additional limitation of processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.).
For claim 13, regarding the additional limitation of processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.).
For claim 14, regarding the additional limitations of “the medical questionnaire is an outcome measurement device”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.).
For claim 21, regarding the additional limitation of blockchain, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
In representative independent claim 15, Regarding the additional limitations of server, processors, patient device, database of the server, user device and using the processors digitally, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving response data representing responses to a plurality of questions of a medical questionnaire, the response data generated by the patient device, the questions pertaining to a medical condition of a patient, wherein an electronic medical record (EMR) associated with the patient is stored, the EMR including the medical condition of the patient in 
Thus, representative independent claim 15 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
For claim 17, regarding the additional limitations of processors, patient device and user device, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). Regarding the additional limitations of “receiving a second set of responses to the plurality of questions included in a medical questionnaire”, the Examiner submits that these limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). The Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.
For claim 18, regarding the additional limitations of processors, patient device and user device, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). Regarding the additional limitations of “receiving a chief complaint of the patient”, the Examiner submits that these limitations merely adds insignificant extra-solution activity 
For claim 20, regarding the additional limitation of processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). Regarding the additional limitations of “receiving narrative comments from the user regarding the patient”, the Examiner submits that these limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). The Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.
For claim 22, regarding the additional limitation of blockchain, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Therefore, claims 1-2, 4-15, 17-18, 20-22 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0043605 to Hegarty et al. ("Hegarty") in view of U.S. Patent App. Pub. No. 2014/0281946 to Avni et al. ("Avni"). 
Regarding claim 1, Hegarty discloses:
A method comprising: 
receiving, by a server, response data representing responses to a plurality of questions of a medical questionnaire from a patient device, the response data generated by the patient device, the questions pertaining to a medical condition of a patient, wherein an electronic medical record (EMR) associated with the patient is stored in a database of the server (see Fig. 2 and [31], responses of clinical questionnaires from a mobile device is received, the questions pertaining to a nutritional condition. Patients can obtain data on the patient's activities at home by using patient’s device. Also see [60], the system record nutrition problem in patient’s EMR. Thus, patient is associated with patient’s EMR account. Also see [22], Patient data entered into an RDnote interface is deidentified and stored in ), the EMR including the medical condition of the patient in electronic form and the response data includes subdata with each subdata representing a distinct response to a medical question of the questions of the medical questionnaire (see Fig. 2 and , responses of clinical questionnaires from a mobile device is received, the questions pertaining to a nutritional condition. The medical condition is received in electronic form from RDnote application. As shown in Fig. 2, the questionnaire has a series of questions and each response to the question is the subdata. For example, the subdata could be “Yes”, “No”, or “unsure” depending on the response of the patient to the first medical question of the questionnaire. Also see [50], Fig. 4 shows a malnutrition note and decision support screen for the clinician. The received responses from questionnaires are recorded and shown in the screen); 
preparing, by a processor of the server, a medical note interface that includes a narrative statement that states an evaluation of the patient's wellness based on the response data, content of the narrative statement being generated by translating the response data into the narrative statement (see Fig. 6 and [53], Fig. 6 shows a nutrition history tab for the clinician. Patient’s wellness based on the response data is summarized and stated as narrative statement such as “No Significant”, “Special Diet at Home” etc. The examiner is interpreting selecting a condition of patient’s nutritional concerns from the table in Fig. 6 as translating the response data to generate narrative statement); 
storing, by the server, the medical note interface in a medical note interface database (see [22], patient data entered into the RDnote interface is stored in an RDnote database. RDnote iterfaces such as shown in Fig. 3-Fig. 8 must also be stored in order for the application to run and show the data);
communicating, by the server, the medical note interface including the narrative statement to a display device configured to display the medical note interface to a user, the medical note interface being configured to enable the user to modify the narrative statement provided by the medical note interface (see Fig. 6 and [53], free form comments 630 can be added in the RDnote interface. The examiner is interpreting adding statement/comment as modifying the narrative statment); 
detecting, by the processor, an indication that the user has reviewed the medical note interface and approved the content of the medical note interface including the narrative statement, wherein the indication is an interaction between an input device of the server that receives an input from the patient device and the processor of the server (see [77] and Fig. 14, an indication of review is received. Also see Fig. 3-Fig. 8, the RDnote interface has different icons and tabs which the user can click on. This is a interaction between user device and server. As mentioned in the specification paragraph 8, exemplary indications include selection of an icon, selection of an option provided by a drop-down menu, and/or entry of text into a text box),
uploading, by the processor, the medical note interface with the patient's EMR responsively to detection of the indication that the user has approved the content included in the medical note interface (see [60], a malnutrition note is created and saved in patient’s EMR, the physician may comment upon and sign the progress note. Also see Fig. 14 and [77], the malnutrition progress note is added to patient’s EMR and an indication of approval is received. Also see [83], document is reviewed and signed (approved) in the EMR by appropriate clinicians. Thus, document is reviewed, signed and saved in the patient’s EMR, i.e., the document is reviewed, approved and added to patient’s EMR in order to be saved in the patient’s EMR in response to the reviewing, commenting and approving).
Hegarty does not explicitly disclose:
digitally locking, by the processor, the medical note interface upon the detection of the indication of approval, the digital locking preventing electronic modification of the medical note interface.
However, Avni teaches that it was old and well known at the time of filing in the art of document editing to include: digitally locking, by the processor, the document upon the detection of the indication of approval, the digital locking preventing electronic modification of document (see [39], alteration of document is prevented after the system received the digital signature with digital certificate. Also see [73], digital certification is applied to the document to prevent modification to the document) in order to improve electronic document authentication and validation (see [9-11] of Avni).
Therefore, it would have been obvious to one of ordinary skill in the art of document editing before the effective filing date of the claimed invention to modify the method of Hegarty to include: digitally locking, by the processor, the document upon the detection of the indication of approval, the digital locking preventing electronic modification of the document as taught by Anvi in order to improve electronic document authentication and validation. As in Avni, it is within the capabilities of one of ordinary skill in the art to digitally locking, by the processor, Hegarty’s medical note interface upon the detection of the indication of approval, the digital locking preventing electronic modification of Hegarty’s medical note interface in order to arrange medical data by time, and the results would have been predictable to one of ordinary skill in the art of health monitoring. See MPEP § 2143(C).
Regarding claim 7, Hegarty discloses:
determining, by the processor, a wellness score for the patient based on the received responses (see [60], the system calculates a wellness score from responses received and determines that the score is above a threshold and record this nutrition problem in patient’s EMR).
Regarding claim 8, Hegarty discloses:
receiving, by the processor, narrative comments from the user regarding the patient (see [53] and Fig. 6, the clinician may provide free form comments in column 630); and 
adding, by the processor, the received comments to the medical note interface (see [53] and Fig. 6, the clinician may provide free form comments in column 630).
Regarding claim 14, Hegarty discloses:
the medical questionnaire is an outcome measurement device (see Fig. 2, medical questionnaire is shown on a mobile phone). 
Regarding claim 15, Hegarty discloses:
A method comprising: 
receiving, by a server, response data representing responses to a plurality of questions of a medical questionnaire from a patient device, the response data generated by the patient device, the questions pertaining to a medical condition of a patient, wherein an electronic medical record (EMR) associated with the patient is stored in a database of the server (see Fig. 2 and [31], responses of clinical questionnaires from a mobile device is received, the questions pertaining to a nutritional condition. Patients can obtain data on the patient's activities at home by using patient’s device. Also see [60], the system record nutrition problem in patient’s EMR. Thus, patient is associated with patient’s EMR account. Also see [22], Patient data entered into an RDnote interface is deidentified and stored in an RDnote database. Thus patient’s EMR is also stored in an database of the RDnote), the EMR including the medical condition of the patient in electronic form and the response data includes subdata with each subdata representing a distinct response to a medical question of the questions of the medical questionnaire (see Fig. 2 and , responses of clinical questionnaires from a mobile device is received, the questions pertaining to a nutritional condition. The medical condition is received in electronic form from RDnote application. As shown in Fig. 2, the questionnaire has a series of questions and each response to the question is the subdata. For example, the subdata could be “Yes”, “No”, or “unsure” depending on the response of the patient to the first medical question of the questionnaire. Also see [50], Fig. 4 shows a malnutrition note and decision support screen for the clinician. The received responses from questionnaires are recorded and shown in the screen); 
determining, by a processor of the server, a wellness score for the patient based on the set of received responses (see [60], the system calculates a wellness score from responses received and determines that the score is above a threshold and record this nutrition problem in patient’s EMR); 
preparing, by a processor of the server, a medical note interface that includes a narrative statement that states an evaluation of the patient's wellness based on the response data, content of the narrative statement being generated by translating the response data into the narrative statement (see Fig. 6 and [53], Fig. 6 shows a nutrition history tab for the clinician. Patient’s wellness based on the response data is summarized and stated as narrative statement such as “No Significant”, “Special Diet at Home” etc. The examiner is interpreting selecting a condition of patient’s nutritional concerns from the table in Fig. 6 as translating the response data to generate narrative statement); 
storing, by the server, the medical note interface in a medical note interface database (see [22], patient data entered into the RDnote interface is stored in an RDnote database. RDnote iterfaces such as shown in Fig. 3-Fig. 8 must also be stored in order for the application to run and show the data);
communicating, by the server, the medical note interface including the narrative statement to a display device configured to display the medical note interface to a user, the medical note interface being configured to enable the user to modify the narrative statement provided by the medical note interface (see Fig. 6 and [53], free form comments 630 can be added in the RDnote interface. The examiner is interpreting adding statement/comment as modifying the narrative statment); 
detecting, by the processor, an indication that the user has reviewed the medical note interface and approved the content of the medical note interface including the narrative statement, wherein the indication is an interaction between an input device of the server that receives an input from the patient device and the processor of the server (see [77] and Fig. 14, an indication of review is received. Also see Fig. 3-Fig. 8, the RDnote interface has different icons and tabs which the user can click on. This is a interaction between user device and server. As mentioned in the specification paragraph 8, ),
uploading, by the processor, the medical note interface with the patient's EMR responsively to detection of the indication that the user has approved the content included in the medical note interface (see [60], a malnutrition note is created and saved in patient’s EMR, the physician may comment upon and sign the progress note. Also see Fig. 14 and [77], the malnutrition progress note is added to patient’s EMR and an indication of approval is received. Also see [83], document is reviewed and signed (approved) in the EMR by appropriate clinicians. Thus, document is reviewed, signed and saved in the patient’s EMR, i.e., the document is reviewed, approved and added to patient’s EMR in order to be saved in the patient’s EMR in response to the reviewing, commenting and approving).
Hegarty does not explicitly disclose:
digitally locking, by the processor, the medical note interface upon the detection of the indication of approval, the digital locking preventing electronic modification of the medical note interface.
However, Avni teaches that it was old and well known at the time of filing in the art of document editing to include: digitally locking, by the processor, the document upon the detection of the indication of approval, the digital locking preventing electronic modification of document (see [39], alteration of document is prevented after the system received the digital signature with digital certificate. Also see [73], digital certification is applied to the document to prevent modification to the document) in order to improve electronic document authentication and validation (see [9-11] of Avni).
Therefore, it would have been obvious to one of ordinary skill in the art of document editing before the effective filing date of the claimed invention to modify the method of Hegarty to include: digitally locking, by the processor, the document upon the detection of the indication of approval, the digital locking preventing electronic modification of the document as taught by Anvi in order to improve .

Claims 2 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0043605 to Hegarty et al. ("Hegarty") in view of U.S. Patent App. Pub. No. 2014/0281946 to Avni et al. ("Avni"), in view of U.S. Patent App. Pub. 2017/0116373 to Ginsburg et al. ("Ginsburg").
Regarding claim 2, Hegarty does not explicitly disclose:
receiving, by the processor, a chief complaint of the patient from the at least one patient device and user device; and 
adding, by the processor, the chief complaint to the medical note interface.
However, Ginsburg teaches that it was old and well known at the time of filing in the art of medical note generation to include: receiving, by the processor, a chief complaint of the patient from the at least one patient device and user device (see [160] and Fig. 4A, a chief complaint is entered and recorded with button 430); and adding, by the processor, the chief complaint to the medical note interface (see [160], chief complaint can be add or edited using button 430) in order to record medical note more accurately and avoid errors (see [2] of Ginsburg).
Therefore, it would have been obvious to one of ordinary skill in the art of medical note generation before the effective filing date of the claimed invention to modify the method of Hegarty to include: receiving, by the processor, a chief complaint of the patient from the at least one patient device and user 
Regarding claim 9, Hegarty does not explicitly disclose:
accessing, by the processor, a database including rules for determining a level of care delivered to the patient during an encounter with the user; 
analyzing, by the processor, the received responses using the accessed rules (); and 
determining, by the processor, a level of care provided to the patient during the encounter responsively to the analysis.
However, Ginsburg teaches that it was old and well known at the time of filing in the art of medical note generation to include: 
accessing, by the processor, a database including rules for determining a level of care delivered to the patient during an encounter with the user (see [256], system can access clinical and insurance guidelines to help determine level of care. As shown in Fig. 15, tab 2542 shows the guidelines related to patient’s condition. For example, see [256], patient is allergic to certain chemical compound in an imaging test, thus Alert icon 2934 is highlighted to alert physician that such imaging service should not be performed); 
analyzing, by the processor, the received data using the accessed rules (see [256], system analyzes received patient data as shown in Fig. 63 and generate alerts); and 
determining, by the processor, a level of care provided to the patient during the encounter responsively to the analysis (see [256], patient is allergic to certain chemical compound in an imaging test, thus Alert icon 2934 is highlighted to alert physician that such imaging service should not be performed) in order to help physician with efficient and correct medical decision (see [7] and [19] of Ginsburg).

Regarding claim 10, Hegarty does not explicitly disclose:
facilitating, by the processor, provision of the level of care to at least one of the user and a billing coordinator for the user.
However, Ginsburg teaches that it was old and well known at the time of filing in the art of medical note generation to include: facilitating, by the processor, provision of the level of care to at least one of the user and a billing coordinator for the user (see [256], system can access clinical and insurance guidelines to help determine level of care. As shown in Fig. 15, tab 2542 shows the guidelines related to patient’s condition. For example, see [256], patient is allergic to certain chemical compound in an imaging test, thus Alert icon 2934 is highlighted to alert user (physician) that such imaging service should not be performed) in order to help physician with efficient and correct medical decision (see [7] and [19] of Ginsburg).

Regarding claim 11, Hegarty does not explicitly disclose:
the rules relate to at least one of the patient's medical history, examination of the patient, medical decision making, time spent with the patient, whether the patient is a new or established patient, patient counseling, user's time spent related to the encounter, and coordination of health care for the patient.
However, Ginsburg teaches that it was old and well known at the time of filing in the art of medical note generation to include: the rules relate to at least one of the patient's medical history, examination of the patient, medical decision making, time spent with the patient, whether the patient is a new or established patient, patient counseling, user's time spent related to the encounter, and coordination of health care for the patient (see [256], system can access clinical and insurance guidelines to help determine level of care. As shown in Fig. 15, tab 2542 shows the guidelines related to patient’s condition. For example, see [256], patient is allergic to certain chemical compound in an imaging test, thus Alert icon 2934 is highlighted to alert user (physician) that such imaging service should not be performed. Rules relate to patient’s history (i.e. allergies) and medical decision making) in order to help physician with efficient and correct medical decision (see [7] and [19] of Ginsburg).
Therefore, it would have been obvious to one of ordinary skill in the art of medical note generation before the effective filing date of the claimed invention to modify the method of Hegarty to include: the rules relate to at least one of the patient's medical history, examination of the patient, medical decision making, time spent with the patient, whether the patient is a new or established  as taught by Ginsburg in order to in order to help physician with efficient and correct medical decision.
Regarding claim 12, Hegarty does not explicitly disclose:
associating, by the processor, the level of care with the medical note interface.
However, Ginsburg teaches that it was old and well known at the time of filing in the art of medical note generation to include: associating, by the processor, the level of care with the medical note interface (see [256], patient is allergic to certain chemical compound in an imaging test, thus Alert icon 2934 in the medical note interface is highlighted to alert user (physician) that such imaging service should not be performed) in order to help physician with efficient and correct medical decision (see [7] and [19] of Ginsburg).
Therefore, it would have been obvious to one of ordinary skill in the art of medical note generation before the effective filing date of the claimed invention to modify the method of Hegarty to include: associating, by the processor, the level of care with the medical note interface as taught by Ginsburg in order to in order to help physician with efficient and correct medical decision.
Regarding claim 13, Hegarty does not explicitly disclose:
determining, by the processor, billing information for the encounter responsively to the determined level of care.
However, Ginsburg teaches that it was old and well known at the time of filing in the art of medical note generation to include: determining, by the processor, billing information for the encounter responsively to the determined level of care (see [199], physician receives a daily report of all the patients they have seen, what diagnosis they have done and corresponding billing codes) in order to help physician with efficient and correct medical decision (see [7] and [19] of Ginsburg).
.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0043605 to Hegarty et al. ("Hegarty"), in view of U.S. Patent App. Pub. No. 2014/0281946 to Avni et al. ("Avni"), and further in view of U.S. Patent App. Pub. 2012/0197660 to Prodanovich ("Prodanovich").
Regarding claim 4, Hegarty does not explicitly disclose:
associating, by the processor, the medical note interface with a patient account associated with the patient, the patient’s account being separate from the patient’s EMR.
However, Prodanovich teaches that it was old and well known at the time of filing in the art of medical service improvement to include: associating, by the processor, the medical note interface with a patient account associated with the patient, the patient’s account being separate from the patient’s EMR (see [156], Patient portal 130 is linked with patient account. Patient’s account is separate from patient’s EMR) in order to speed up the process and save time in the clinic (see [234] of Prodanovich).
Therefore, it would have been obvious to one of ordinary skill in the art of medical service improvement before the effective filing date of the claimed invention to modify the method of Hegarty to include: associating, by the processor, the medical note interface with a patient account associated with the patient, the patient’s account being separate from the patient’s EMR as taught by Prodanovich in order to speed up the process and save time in the clinic.
Regarding claim 5, Hegarty does not explicitly disclose:
the responses are received prior to a patient encounter with the user.
However, Prodanovich teaches that it was old and well known at the time of filing in the art of medical service improvement to include: the responses are received prior to a patient encounter with the user (see [234], Pre-Visit questionnaire) in order to speed up the process and save time in the clinic (see [234] of Prodanovich).
Therefore, it would have been obvious to one of ordinary skill in the art of medical service improvement before the effective filing date of the claimed invention to modify the method of Hegarty to include: the responses are received prior to a patient encounter with the user as taught by Prodanovich in order to speed up the process and save time in the clinic.
Regarding claim 6, Hegarty does not explicitly disclose:
receiving, by the processor, an indication of the time the user spent with the patient during a patient encounter with the user.
However, Prodanovich teaches that it was old and well known at the time of filing in the art of medical service improvement to include: receiving, by the processor, an indication of the time the user spent with the patient during a patient encounter with the user (see [80], patient’s check in time (when patient arrives at the clinic) and sign out time (when patient leaves the clinic) are recorded and saved in the system) in order to improve clinic workflow time (see [80] of Prodanovich).
Therefore, it would have been obvious to one of ordinary skill in the art of medical service improvement before the effective filing date of the claimed invention to modify the method of Hegarty to include: receiving, by the processor, an indication of the time the user spent with the patient during a patient encounter with the user as taught by Prodanovich in order to improve clinic workflow time.

Claims 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0043605 to Hegarty et al. ("Hegarty"), in view of U.S. Patent App. Pub. No. 2014/0281946 to Avni et al. ("Avni"), and further in view of U.S. Patent App. Pub. No. 2018/0239874 to Ingram et al. ("Ingram").
Regarding claim 17, Hegarty does not explicitly disclose:
the set of responses is a first set of responses and the determined wellness score is a first wellness score, the method further comprising: 
receiving, by the processor, a second set of responses to the plurality of questions included in the medical questionnaire from at least one of the patient device and the user device;
determining, by the processor, a second wellness score for the patient responsively to the second set of received responses;
determining, by the processor, an improvement score for the patient using the first and second wellness scores; and 
adding, by the processor, at least one of the second wellness score and the improvement score to the medical note interface.
However, Ingram teaches that it was old and well known at the time of filing in the art of wellness evaluation to include: 
the set of responses is a first set of responses and the determined wellness score is a first wellness score (see [14], system may collect individual’s health data by periodically presenting a series of questions (questionnaire or survey) which solicit the individual's perceptions of the individual's wellness state. Also see [16], system periodically updates individual’s wellness score. For example, the system may update wellness scores upon the detection of certain events, such as the individual's completion of a survey), the method further comprising: 
receiving, by the processor, a second set of responses to the plurality of questions included in the medical questionnaire from at least one of the patient device and the user device (see [14], system ); 
determining, by the processor, a second wellness score for the patient responsively to the second set of received responses (see [16], system periodically updates individual’s wellness score. For example, the system may update wellness scores upon the detection of certain events, such as the individual's completion of a survey); 
determining, by the processor, an improvement score for the patient using the first and second wellness scores (see [66], Fig. 8 shows a graph of an individual’s wellness score over time. The improvement or decline of the score is shown in the graph); and 
adding, by the processor, at least one of the second wellness score and the improvement score to the medical note interface (see [16] and Fig. 8, the updated wellness scores as well as the improvement or decline of the score over time is recorded in the system) in order to improve individual’s wellness (see [1]-[2] of Ingram).
Therefore, it would have been obvious to one of ordinary skill in the art of medical note generation before the effective filing date of the claimed invention to modify the method of Hegarty to include: the set of responses is a first set of responses and the determined wellness score is a first wellness score, the method further comprising: receiving, by a processor, a second set of responses to the plurality of questions included in the medical questionnaire from at least one of the patient device and the user device; determining, by the processor, a second wellness score for the patient responsively to the second set of received responses; determining, by the processor, an improvement score for the patient using the first and second wellness scores; and adding, by the processor, at least one of the second wellness score and the improvement score to the medical note interface as taught by Ingram in order to improve individual’s wellness. 
Regarding claim 20, Hegarty discloses:
receiving, by the processor, narrative comments from the user regarding the patient (see [53] and Fig. 6, the clinician may provide free form comments in column 630); and 
adding, by the processor, the received narrative comments to the medical note interface (see [53] and Fig. 6, the clinician may provide free form comments in column 630).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0043605 to Hegarty et al. ("Hegarty"), in view of U.S. Patent App. Pub. No. 2014/0281946 to Avni et al. ("Avni"), in view of U.S. Patent App. Pub. No. 2018/0239874 to Ingram et al. ("Ingram"), and further in view of U.S. Patent App. Pub. No. 2017/0116373 to Ginsburg et al. ("Ginsburg").
Regarding claim 18, Hegarty does not explicitly disclose:
receiving, by the processor, a chief complaint of the patient from the at least one patient device and user device; and 
adding, by the processor, the chief complaint to the medical note interface.
However, Ginsburg teaches that it was old and well known at the time of filing in the art of medical note generation to include: receiving, by the processor, a chief complaint of the patient from the at least one patient device and user device (see [160] and Fig. 4A, a chief complaint is entered and recorded with button 430); and adding, by the processor, the chief complaint to the medical note interface (see [160], chief complaint can be add or edited using button 430) in order to record medical note more accurately and avoid errors (see [2] of Ginsburg).
Therefore, it would have been obvious to one of ordinary skill in the art of medical note generation before the effective filing date of the claimed invention to modify the method of Hegarty to include: receiving, by the processor, a chief complaint of the patient from the at least one patient device and user device; and adding, by the processor, the chief complaint to the medical note interface as taught by Ginsburg in order to in order to record medical note more accurately and avoid errors.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0043605 to Hegarty et al. ("Hegarty"), in view of U.S. Patent App. Pub. No. 2014/0281946 to Avni et al. ("Avni"), and further in view of WIPO Pub. No. WO2017/176093 to Song et al. (“Song”).
Regarding claim 21, Hegarty does not explicitly disclose:
wherein digitally locking the medical note interface comprises: packaging the medical note interface for storage on a blockchain, wherein the method further comprises storing the packaged medical note interface on the blockchain.
However, Song teaches that it was old and well known at the time of filing in the art of medical data transmission to include: packaging the medical data for storage on a blockchain, wherein the method further comprises storing medical data on the blockchain (see abstract, medical data is stored on block chain and transmitted through blockchain) in order to record and transfer medical data more accurately and securely (see [1] of Song).
Therefore, it would have been obvious to one of ordinary skill in the art of data transmission before the effective filing date of the claimed invention to modify the method of Hegarty to include: packaging the medical data for storage on a blockchain, wherein the method further comprises storing the packaged medical note interface on the blockchain as taught by Song in order to in order to record and transfer medical data more accurately and securely. As in Song, it is within the capabilities of one of ordinary skill in the art to package Hegarty’s medical note interface data for storage on a blockchain, wherein the method further comprises storing Hegarty’s medical note interface on the blockchain in order to record and transfer medical data more accurately and securely, and the results would have been predictable to one of ordinary skill in the art of health monitoring. See MPEP § 2143 (C).
Regarding claim 22, Hegarty does not explicitly disclose:
wherein digitally locking the medical note interface comprises: packaging the medical note interface for storage on a blockchain, wherein the method further comprises storing the packaged medical note interface on the blockchain.
However, Song teaches that it was old and well known at the time of filing in the art of medical data transmission to include: packaging the medical data for storage on a blockchain, wherein the method further comprises storing the medical data on the blockchain (see abstract, medical data is stored on block chain and transmitted through blockchain) in order to record and transfer medical data more accurately and securely (see [1] of Song).
Therefore, it would have been obvious to one of ordinary skill in the art of data transmission before the effective filing date of the claimed invention to modify the method of Hegarty to include: packaging the medical data for storage on a blockchain, wherein the method further comprises storing the packaged medical data on the blockchain as taught by Song in order to in order to record and transfer medical data more accurately and securely. As in Song, it is within the capabilities of one of ordinary skill in the art to package Hegarty’s medical note interface data for storage on a blockchain, wherein the method further comprises storing Hegarty’s medical note interface on the blockchain in order to record and transfer medical data more accurately and securely, and the results would have been predictable to one of ordinary skill in the art of health monitoring. See MPEP § 2143 (C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENGLU WU whose telephone number is (571)270-7465.  The examiner can normally be reached on M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W./               Examiner, Art Unit 3686  


/BETH V BOSWELL/Supervisor, TC 3600